DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2 and 5-22 are pending
Claims 3-4 were previously canceled
Claims 1, 6-9, 11, 13-15, 17 and 19 are currently amended
Claims 1-2 and 5-22 are rejected

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 6 states “a device for heating feed water” and instead should state “a device for heating the feed water” for further clarity and to maintain consistency.  Also, lines 8, 9, 12 and 19 each states “the membrane” and instead should state “the at least one membrane” to maintain consistency.  Furthermore, line 15 states “from the chamber feed water” and instead should state “from the chamber the feed water” to maintain consistency.  Appropriate corrections are required.
Claim 6 is objected to because of the following informalities:  Line 5 states “to the electronic controller” and instead should state “to the at least one.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Line 3 states “via the return line” and instead should state “via the at least one return line” to maintain consistency.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Line 3 states “the membrane” and instead should state “the at least one membrane” to maintain consistency.  Also, line 4 states “of the measured variable” and instead should state “of the at least one measured variable” to maintain consistency.  Appropriate corrections are required.
Claim 16 is objected to because of the following informalities:  Line 2 states “wherein steam which is permeated through the membrane” and instead should state “wherein the steam which is permeated through the at least one membrane” to maintain consistency.  Appropriate corrections are required.
Claim 18 is objected to because of the following informalities:  Line 4 states “the membrane” and instead should state “the at least one membrane” to maintain consistency.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “wherein a second outlet in the form of a drainage line is connected to the chamber and is configured to” on lines 14-15, “at least one electronic controller configured for” on lines 1-2 of claim 2, “a second sensor configured to” on lines 1-2 of claim 5, “the at least one sensor is configured to” on lines 1-2 of claim 6, “the filter element is configured to” on lines 1-2 of claim 10, “means for supplying sterile water” on lines 1-2 of claim 12, “the recirculation line is configured to return” on lines 2-3 of claim 13, “means for pretreating the feed water” on lines 1-2 of claim 14, “means for supplying sterile water” on lines 1-2 of claim 18, and “the recirculation line is configured to” on lines 2-3 of claim 19.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-22
Claim 1 recites the limitation "a device…a device” on lines 4 and 6.  Although a reference character is provided, it is unclear whether Applicant intended to recite to the same device as recited on line 4 of claim 1, or a different and separate device.  Examiner suggests using a different terminology to avoid any confusion and any potential antecedent issues in dependent claims.  Also, claim 1 recites the limitation “wherein the chamber is equipped with at least one membrane, which is impermeable for liquids, and…” on lines 7-8.  It is unclear what is impermeable for liquids, the chamber and/or the at least one membrane?  Claims 2 and 5-22 are also rejected since these claims depend on claim 1.
Claim 2 recites the limitation "for heating the entire arrangement” on line 2.  There is insufficient antecedent basis for this limitation in the claim.  If Applicant is intending to refer to the arrangement, Examiner suggests removing ‘entire’ to avoid any confusion.  Claims 6 and 21 are also rejected since these claims depend on claim 2.
Claim 5 recites the limitation "at at least one outlet” on line 2.  Although reference characters are provided, there is insufficient antecedent basis for outlet with a reference character 10.  Furthermore, Examiner suggests amending the limitation to further recite “at at least one of the first outlet and the second outlet” on line 2 for further clarity and to maintain consistency.
Claim 12 recites the limitation "the monitoring of the functionality” on line 3, and “the generated sterile water” on lines 4-5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 18 recites the limitation "the monitoring of the functionality” on lines 3-4, “the measured variable” on line 4, and “the generated sterile water” on line 5.  There is 
Claim 20 recites the limitation "the electrical property” on lines 1-2, and “the drainage” on line 2.  There is insufficient antecedent basis for these limitations in the claim.  Also, claim 20 recites the limitation “an electric conductivity” on line 2.  It is unclear whether Applicant is referring to the same electric conductivity as recited on lines 19-20 of claim 1, or a different and separate one.
Claim 21 recites the limitation "a measured electric conductivity” on line 2.  It is unclear whether Applicant is referring to the same electric conductivity as recited on lines 19-20 of claim 1, or a different and separate one.
Claim 22 recites the limitation "the drainage” on line 2.  There is insufficient antecedent basis for this limitation in the claim.






Response to Arguments
Applicant’s arguments, see Remarks filed on 08/30/2021, with respect to current claims 1-2 and 5-22 have been fully considered and are persuasive.  The previous 103 rejection has been withdrawn. 
The previous claim objection regarding claim 8 has been considered and is now withdrawn as a result of the claim amendment.  However, a new set of claim objections are now made (see above).
A new and updated 112(f) claim interpretation/analysis is now made (see above).
The previous 112(b) claim rejections regarding claims 6, 9, 11, 13-15, 17 and 19 have been considered and are now withdrawn as a result of the claim amendments.  However, a new set of 112(b) claim rejections are now made (see above).


Allowable Subject Matter
Claims 1-2 and 5-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKASH K VARMA/Examiner, Art Unit 1773